644 S.E.2d 861 (2007)
ANDERSON
v.
SVARD.
No. S07A0593.
Supreme Court of Georgia.
May 14, 2007.
Clark Everett Gulley, Colbert, for Appellant.
April Svard, Acworth, pro se.
THOMPSON, Justice.
We granted husband's application for a discretionary appeal in this divorce case to determine whether the trial court abused its discretion in awarding attorney fees to wife pursuant to OCGA § 19-6-2. We find that the trial court did abuse its discretion because there is no evidence in the record with regard to the financial circumstances of the parties. OCGA § 19-6-2(a)(1); Findley v. Findley, 280 Ga. 454, 463, 629 S.E.2d 222 (2006); Weaver v. Weaver, 263 Ga. 56, 57, 428 S.E.2d 79 (1993).
Judgment reversed.
All the Justices concur.